SUR PETITION FOR REHEARING

March 16, 1995
The petition for rehearing filed by appel-lees Ted D. Simmons, John Lloyd Hiick, Stephen Carlotti, Fred E. Brown, Edward Merrick Bull, Raymond E. Cartledge, James E. Ferland, Ellen V. Futter, Paul Hardin, Peter Harris, the Estate of John Harrison Kreamer, Rocco J. Maraño and Josh Weston in the above captioned matter having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.